Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on February 7, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of matching map data, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1



Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A system, comprising: 
one or more processors configured to: 
obtain detected location information associated with the system; 
obtain context information associated with the system; 
determine matching road information using at least the detected location information and map data; 
determine the matching road information to be incorrect based at least in part on the context information; 

output the corrected location information; and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions.

The basic elements of claim 1 are obtaining data, determining data, and outputting data, as claimed.  These steps describe the concept of generating map correction data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of generating map correction data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of  “one or more processors” and “one or more memories”.    
In the Specification, the “processors” are merely defined as “one or more devices, circuits, and/or processing cores configured to process data” [0018].  The “memories” are described as “a storage media” [0023] and “may store various programs 
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the 
Dependent claims 2-12 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-12 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 13 is comparable to claim 1 with the same elements recited as a method claim.
Claim 13 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 14-19 are similar to claims 2-12 and are rejected for the same reasoning as the rejection of claims 2-12.   
Claim 20 is comparable to claim 1 with the same elements recited as a computer program product.  Claim 20 adds the additional elements of a “non-transitory computer readable storage medium”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
 Claim 20 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for obtaining data, determining data, and outputting data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “processors” and “memories”.    
In the Specification, the “processors” and “memories” are merely defined as various hardware processing means implemented generically.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized in a non-abstract manner or incorporated into operation of a system.
Claims 2-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of “processors” and “memories” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al., U.S. Patent 9,970,772 B2 (2018).
As to claim 1, Zeng et al. discloses a system, comprising: 
one or more processors (Figure 1, processor 10, Column 2, Lines 23-30, Column 4, Lines 10-28) configured to: 
obtain detected location information associated with the system (Column 2, Lines 31-59); 
obtain context information associated with the system (Column 3, Line 30 – Column 4, Line 20); 

determine the matching road information to be incorrect based at least in part on the context information (Figure 7, Column 8, Lines 40-44); 
determine corrected location information based at least in part on the context information and the map data (Figure 7, Column 8, Lines 50-57); and 
output the corrected location information (Figure 7, Column 8, Lines 58-64); and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions (Figure 1, processing unit 10, database 20, Column 2, Lines 23-30).
As to claim 2, Zeng et al. discloses the system of claim 1, and further discloses wherein the detected location information associated with the system is obtained using at least a location sensor (Column 2, Lines 31-59, Figure 1, receiver 18).
As to claim 3, Zeng et al. discloses the system of claim 1, and further discloses wherein the context information associated with the system includes one or more of the following: data obtained from a non-location-based sensor, data derived from data generated by a location sensor, and data received from an application (Column 3, Line 30 – Column 4, Line 20, Figure 1, radar devices 22, lidar devices 24, imaging capture devices 26, pseudolite signals 28, WiFi routers 30, RFID tags 32).
As to claim 4, Zeng et al. discloses the system of claim 1, and further discloses wherein to determine the matching road information using at least the detected location information and the map data comprises to: 

compare the detected location information against the map data to determine the matching road information (Figure 7, Column 8, Lines 40-44).
As to claim 10, Zeng et al. discloses the system of claim 1, and further discloses wherein to determine the matching road information to be incorrect based at least in part on the context information comprises to: 
determine whether the matching road information is consistent with the context information (Figure 7, Column 8, Lines 40-44); and 
in response to a determination that the matching road information is inconsistent with the context information, determine the matching road information to be incorrect (Figure 7, Column 8, Lines 50-57).
As to claim 11, Zeng et al. discloses the system of claim 1, and further discloses wherein to determine the corrected location information based at least in part on the context information and the map data comprises to: 
determine one or more candidate correction roads from the map data based at least in part on the detected location information (Column 3, Lines 14-29); 
determine a selected candidate correction road from the one or more candidate correction roads based at least in part on the context information (Column 3, Lines 14-29); and 
determine the corrected location information based on geographical information associated with the selected candidate correction road (Column 3, Lines 30-60).
As to claim 12, Zeng et al. discloses the system of claim 1, and further discloses wherein the one or more processors are further configured to send the corrected location information to an application, wherein the application is configured to provide a location-based feature (Column 4, Lines 21-28).
As to claim 13, Zeng et al. discloses a method, comprising: 
obtaining detected location information associated with a system (Column 2, Lines 31-59); 
obtaining context information associated with the system (Column 3, Line 30 – Column 4, Line 20); 
determining matching road information using at least the detected location information and map data (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57); 
determining the matching road information to be incorrect based at least in part on the context information (Figure 7, Column 8, Lines 40-44); 
determining corrected location information based at least in part on the context information and the map data (Figure 7, Column 8, Lines 50-57); and 
outputting the corrected location information (Figure 7, Column 8, Lines 58-64).
As to claim 14, Zeng et al. discloses the method of claim 13, and further discloses wherein determining the matching road information using at least the detected location information and the map data comprises: 
obtaining the map data locally (Figure 1, Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57); and 
comparing the detected location information against the map data to determine the matching road information (Figure 7, Column 8, Lines 40-44).
As to claim 18, Zeng et al. discloses the method of claim 13, and further discloses wherein determining the matching road information to be incorrect based at least in part on the context information comprises: 
determining whether the matching road information is consistent with the context information (Figure 7, Column 8, Lines 40-44); and 
in response to a determination that the matching road information is inconsistent with the context information, determining the matching road information to be incorrect (Figure 7, Column 8, Lines 50-57).
As to claim 19, Zeng et al. discloses the method of claim 13, and further discloses wherein determining the corrected location information based at least in part on the context information and the map data comprises: 
determining one or more candidate correction roads from the map data based at least in part on the detected location information (Column 3, Lines 14-29); 
determining a selected candidate correction road from the one or more candidate correction roads based at least in part on the context information (Column 3, Lines 14-29); and 
determining the corrected location information based on geographical information associated with the selected candidate correction road (Column 3, Lines 30-60).
As to claim 20, Zeng et al. discloses a computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for: 
obtaining detected location information associated with a system (Column 2, Lines 31-59); 
obtaining context information associated with the system (Column 3, Line 30 – Column 4, Line 20); 
determining matching road information using at least the detected location information and map data (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57); 
determining the matching road information to be incorrect based at least in part on the context information (Figure 7, Column 8, Lines 40-44);
determining corrected location information based at least in part on the context information and the map data (Figure 7, Column 8, Lines 50-57); and 
outputting the corrected location information (Figure 7, Column 8, Lines 58-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng et al., U.S. Patent 9,970,772 B2 (2018) in view of Hilnbrand et al., U.S. Patent 10,289,115 B2 (2019).
As to claim 5, Zeng et al. discloses the system of claim 1, and further discloses 
Zeng et al. does not disclose a server, as claimed.
Hilnbrand et al. discloses wherein to determine the matching road information using at least the detected location information and the map data comprises to: 
determine that the map data is not locally stored (Column 3, Lines 39-63); 
send a data request to a server, wherein the data request includes the detected location information and network parameters associated with the system (Column 3, Lines 39-63); and 
receive positioning-related information from the server (Column 3, Lines 39-63).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Zeng et al., with the use of a server, as claimed, as disclosed by Hilnbrand et al., to obtain and provide data to a central location that can be maintained and update with current information on a larger scale of map data.
As to claim 6, Zeng et al., as modified by Hilnbrand et al., discloses the system of claim 5.  
Zeng et al. discloses wherein the one or more processors are configured to: 
determine that the positioning-related information comprises the map data (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57); and 

As to claim 7, Zeng et al., as modified by Hilnbrand et al., discloses the system of claim 5.
Zeng et al. further discloses wherein the one or more processors are configured to determine that the positioning-related information comprises the matching road information (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57).
As to claim 15, Zeng et al. discloses the method of claim 13. 
Zeng et al. does not disclose a server, as claimed.
Hilnbrand et al. discloses wherein determining the matching road information using at least the detected location information and the map data comprises: 
determining that the map data is not locally stored (Column 3, Lines 39-63); 
sending a data request to a server, wherein the data request includes the detected location information and network parameters associated with the system (Column 3, Lines 39-63); and 
receiving positioning-related information from the server (Column 3, Lines 39-63).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 13, as disclosed by Zeng et al., with the use of a server, as claimed, as disclosed by Hilnbrand et al., to obtain and provide data to a central location that can be maintained and update with current information on a larger scale of map data.
As to claim 16, Zeng et al., as modified by Hilnbrand et al. discloses the method of claim 15.  
Zeng et al. discloses determining that the positioning-related information comprises the map data (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57); and 
comparing the detected location information against the map data to determine the matching road information (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57).
As to claim 17, Zeng et al., as modified by Hilnbrand et al. discloses the method of claim 15.
Zeng et al. discloses determining that the positioning-related information comprises the matching road information (Column 3, Lines 30-60, Column 4, Lines 10-20, Column 8, Lines 44-57).

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng et al., U.S. Patent 9,970,772 B2 (2018) in view of Hilnbrand et al., U.S. Patent 10,289,115 B2 (2019), as applied to claim 5 above, and further in view of Ricci, U.S. Patent Application Publication 2013/0203400 A1.
As to claim 8, Zeng et al., as modified by Hilnbrand et al., discloses the system of claim 5.  Zeng et al. does not disclose network parameters, as claimed.
Ricci discloses wherein at the server, the network parameters were compared to one or more predetermined network conditions (0132, 0250, 0257); and 
in response to a determination that the network parameters met the one or more predetermined network conditions, the positioning-related information is included in the 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 5, as disclosed by Zeng et al., as modified by Hilnbrand et al., with the use of network parameters, as claimed, as disclosed by Ricci, to confirm the network transmission to verify the reliability of the data relating to the information in that it should be added to the map data.
As to claim 9, Zeng et al., as modified by Hilnbrand et al. discloses the system of claim 5.  Zeng et al. does not disclose network parameters, as claimed.
Ricci discloses wherein at the server, the network parameters were compared to one or more predetermined network conditions (0132, 0250, 0257); and 
in response to a determination that the network parameters did not meet the one or more predetermined network conditions, the positioning-related information is included in the map data (0132, 0250, 0257, packet drop less the predetermined condition).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 5, as disclosed by Zeng et al., as modified by Hilnbrand et al., with the use of network parameters, as claimed, as disclosed by Ricci, to confirm the network transmission to verify the reliability of the data relating to the information in that it should be added to the map data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666